DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 26 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frappier (US 6,403,825).
Frappier discloses citrate esters which are useful as plasticizers for PVC (col. 2, ll. 56-61 and col. 10, ll. 5-7) of the following:
	
    PNG
    media_image1.png
    196
    143
    media_image1.png
    Greyscale
, where R=R2-CO-, wherein R2 is preferably a C1-C6 alkyl group, and R1 is R2(OR3)m-, wherein R2 is preferably C1-C6 group, R3 is preferably a C1-C5 group, and m is preferably 1-5.
	This compound meets applicants’ formula (1) when R=R2-CO-, R2=C1-C6 alkyl, R3 is C2-C5 and m=1.  Frappier specifically lists 2-(2-butoxyethoxy)ethanol as a suitable alkoxy ether alcohol for use in preparing the above citrate esters, which meets the claimed plasticizer.
	Frappier anticipates instant claims 1-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frappier (US 6,403,825), as applied above to claims 1-14, and further in view of Hull (US 4,870,204).
Frappier anticipates instant claims 1-14, as described above and applied herein as such, as Frappier discloses the claimed plasticizer and discloses it as useful for plasticizing PVC compositions.
	Frappier cites US 4,870,204, Hull,  to show the usefulness of citrate esters as plasticizers in PVC (col. 2, ll. 30-35 and col. 10, ll. 5-7).
	Hull exemplifies the use of 50 parts citrate ester based on 100 parts by weight of PVC for plasticization (col. 6, l. 15).  Therefore, using 50 phr citrate ester to plasticize PVC is prima facie obvious.
	Frappier in view of Hull is prima facie obvious over instant claim 15.
	As to claim 21, Hull also exemplifies the inclusion of a stabilizer and lubricant (col. 6, l. 15) and blends with other plasticizers (col. 7, Table C).

Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20090131529 in view of Frappier (US 6,403,825), and further in view of Naseem (US 4,892,683).
KR ‘529 discloses a PVC composition comprising a citric ester-based plasticizer, shown below, for polyvinylchloride resin:

    PNG
    media_image2.png
    292
    1199
    media_image2.png
    Greyscale

Frappier teaches the esters of the above plasticizer, teaching that they are also suitable for plasticizing PVC, as described in the rejection above; therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the citrate esters of Frappier as the plasticizers of KR ‘529, as Frappier teaches that they are suitable for plasticization of PVC and KR ‘529 teaches similar derivatives thereof.
KR ‘529 teaches that the composition can include additives such as phenolic antioxidants, specifically listed to include 1,1,3-tris(2-methyl-4-hydroxy-5-tertbutylphenyl)butane (p. 3), and also teaches the composition to further include other additives such as other plasticizers, filler, flame retardants, lubricants, mold release agents, etc. (pp. 3-4).
Frappier in view of KR ‘529 is prima facie obvious over instant claims 16 and 18-22.
As to claim 17, Naseem teaches the use of 1,1,3-tris(2-methyl-4-hydroxy-5-tertbutylphenyl)butane, Topanol CA, as the antioxidant in PVC wire insulation and cable jacketing, teaching that it is preferably used in an amount of 0.15-0.4 phr col. 6, ll. 55-58).  Therefore, using the antioxidant in an amount of 0.15-0.4 phr, as taught by Naseem,  is prima facie obvious, as KR ‘529 specifically lists this antioxidant, and teaches the compositions as suitable for use as wire insulation.
As to claims 23-27, KR ‘529 nor Frappier teach the claimed properties; however, the compositions of KR ‘529 in view of Frappier suggest the claimed compositions in the claimed amounts with the claimed additives.  
2112.01    Composition, Product, and  Apparatus Claims [R-07.2015]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
Therefore, one of ordinary skill in the art would expect the compositions of KR ‘529 in view of Frappier to have the claimed properties.
KR ‘529 discloses a dry time of 2 min in Example 1.
As to claims 28-29, KR ‘529 teaches that the compositions can be used as wire coating materials (p. 4).  Coating a conductor with the composition to form a cable is prima facie obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766